UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) Gazit Globe Ltd. (Name of Issuer) Ordinary Shares (Title of Class of Securities) M4793C102 (CUSIP Number) August 27,2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X]Rule 13d-1(b) []Rule 13d-1(c) []Rule 13d-1(d) CUSIP No. M4793C102 Page 2 of 5 Pages 1 NAMES OF REPORTING PERSONS Mawer Investment Management Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.11% 12 TYPE OF REPORTING PERSON Investment Advisor CUSIP No. M4793C102 Page 3 of 5 Pages Item 1. (a) Name of Issuer: Gazit Globe Ltd. (b) Address of Issuer’s Principal Executive Offices: 1 HaShalom Rd. Tel-Aviv, Israel 67892 Item 2. (a) Name of Persons Filing: Mawer Investment Management Ltd. (b) Address of Principal Business Office or, if none, Residence : 900, 603 – 7th Ave SW, Calgary, Alberta, Canada T2P 2T5 (c) Citizenship: Canadian (d) Title of Class of Securities: Ordinary Shares (e) CUSIP Number: M4793C102 Item 3. If this statement is filed pursuant to Sections 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under Section 15 of the Act. (b) [ ] Bank as defined in Section 3(a)(6) of the Act. (c) [ ] Insurance company as defined in Section 3(a)(19) of the Act. (d) [ ] Investment company registered under Section 8 of the Investment Company Act of 1940. (e) [X] An investment adviser in accordance with Section 240.13d-1(b)(1)(ii)(E). (f) [ ] An employee benefit plan or endowment fund in accordance with Section 240.13d-1(b)(1)(ii)(F). (g) [ ] A parent holding company or control person in accordance with Section 240.13d-1(b)(1)(ii)(G). (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act. (i) [ ] A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940. (j) [ ] A non-U.S. institution in accordance with Section 240.13d-1(b)(1) (ii)(J). CUSIP No. M4793C102 Page 4 of 5 Pages (k) [ ] Group, in accordance with Section 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Section 240.13d-1 (b)(1)(ii)(J), please specify the type of institution: Item 4. Ownership. (a) Amount Beneficially Owned: (b) Percent of Class: 5.11% (c) Number of Shares as to which the person has: (i)sole power to vote or to direct the vote: 0 (ii)shared power to vote or direct the vote: (iii)sole power to dispose or direct the disposition of: 0 (iv)shared power to dispose or to direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [] Item 6. Ownership of More than Five Percent on Behalf of Another Person: Item 7. Identification and Classification of Subsidiaries Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Item 8. Identification and Classification of Members of the Group. CUSIP No. M4793C102 Page 5 of 5 Pages Item 9. Notice of Dissolution of Group. Item 10. Certification: By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:September 13, 2013 By: /s/ Julia Lawrick Name: Julia Lawrick Title: Compliance Officer
